Citation Nr: 1748505	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for cerebral infarct.

4. Entitlement to service connection for diabetes mellitus, II.

5. Entitlement to service connection for gastritis.

6. Entitlement to a cardiovascular disability to include coronary artery disease and hypertension.

7. Entitlement to service connection for lumbar disc disease with spondylosis (low back).

8. Entitlement to service connection for peripheral neuropathy of the left arm.

9. Entitlement to service connection for peripheral neuropathy of the left hand.

10. Entitlement to service connection for peripheral neuropathy of the left leg.

11. Entitlement to service connection for peripheral neuropathy of the right arm.

12. Entitlement to service connection for peripheral neuropathy of the right hand.

13. Entitlement to service connection for peripheral neuropathy of the right leg.

14. Entitlement to service connection for polyposis, or colon polyp.

15. Entitlement to service connection for a prostate condition.

16. Entitlement to compensation for total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959.  He also had service in the Army Reserve through 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First for the low back claim, the December 2016 VA examiner diagnosed lumbar degenerative disc disease with spondylosis.  Dr. JAV wrote that the Veteran was under medical treatment and on home rest from June 14, 1970 to June 28, 1970; the diagnosis was severe muscle sprain in the lumbar region.  As noted above, the Veteran was in the Army Reserve until 1971.  Service personnel records show he was on active duty for training from May 30, 1970 to June 17, 1970.  Treatment records from the Veteran's Reserve service would be helpful, particularly those from the period of active training in 1970.  While the December 2016 examiner rendered a negative opinion on a nexus to service, it does not appear he considered that the Veteran was in the Reserves at the time of Dr. JAV's treatment.  An addendum opinion would be helpful to ensure that all relevant evidence is considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the hearing loss and tinnitus claims, the October 2016 examiner provided a negative opinion on nexus citing, in part, the fact that there was no threshold shift.  The Veteran's DD 214 shows his military occupational specialty as field artillery basic.  Service treatment records are sparse, including only one audiological evaluation from February 1967 and none from separation.  Medical records from the Veteran's Reserve service could show if there was any change in hearing at that time.  The October 2016 examiner did not provide an opinion for tinnitus because the Veteran did not report tinnitus during the evaluation.  The March 2016 correspondence from Dr. CMQ, however, does indicate the Veteran complained of tinnitus.  A medical opinion is needed to address the Veteran's complaints of tinnitus made to Dr. CMQ.  If records from Reserve service show decreased hearing or a threshold shift, an addendum opinion on hearing loss should be obtained.

The statement from Dr. CMQ and VA treatment records show the Veteran suffers from diabetes, gastritis from H. pylori infection, colon polyps, vascular disease, hypertension, coronary artery disease with stent placement, and benign prostate hyperplasia.  The Reserve service records may provide evidence helpful in proving these claims.  The claims are also remanded pending the records request.

Finally, the Board notes that in March 2016 correspondence, Dr. CMQ wrote: the Veteran presents with neurological, cardiovascular, metabolic, musculoskeletal, and urologics diseases with psychiatric disorder, which are more probable than not secondary to his military service.  Dr. CMQ did not provide any detail or explanation for this conclusion.  Therefore, it is inadequate for the purpose of establishing service-connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any treatment records from the Veteran's period of Reserve service, to include inquiries from the appropriate authority in Puerto Rico.  Requests for government records should continue until the records are located or deemed unavailable.

2. Obtain and associate with the claims file any outstanding VA treatment records.

3. Request a medical opinion from the December 2016 examiner, or another appropriate examiner, on the low back claim.  The examiner should address the following:

a. Is the Veteran's current low back disability at least as likely as not related to the severe lumbar muscle sprain in June 1970?

Consider all lay and medical evidence.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. Request a medical opinion on the Veteran's tinnitus claim.  Request an addendum opinion on the hearing loss claim if service records reveal new evidence pertinent to hearing loss.  The provider should address the following:

a. Assuming that the Veteran has tinnitus, is his tinnitus at least as likely as not related to service?

Consider all lay and medical evidence, including that his military occupational specialty was field artillery.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

4. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




